Citation Nr: 0628585	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of cerebral vascular accident due to brain 
thrombosis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from August 1998 to July 2003.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
granted, in part, service connection for cerebral vascular 
accident due to brain thrombosis and assigned a 100 percent 
schedular rating from November 23, 2003, and a 10 percent 
evaluation from June 1, 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Other than slowed speech, there is no objective evidence 
of any current residuals from the veteran's cerebral vascular 
accident.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
cerebral vascular accident due to brain thrombosis are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.124a, Part 4, including Diagnostic Code 8009 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increase rating 
for residuals of a cerebral vascular accident (CVA), VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in January 2005 fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim in March 2004, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
December 2005.  The veteran was notified of the evidence that 
was needed to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Since the RO assigned the 10 percent 
disability rating for the service-connected disability 
beginning six months after the CVA as required by the rating 
schedule, and the Board has concluded that the preponderance 
of the evidence is against assigning a higher rating, there 
is no question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  
The veteran was also afforded a VA examination for the 
specific purpose of determining the extent and severity of 
any residuals of his CVA.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  



Increased Ratings - In General

The issue pertaining to the rating to be assigned for the 
veteran's CVA due to brain thrombosis arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, (1993), where the claim arises from an 
original rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
See also Fenderson v. West, 12 Vet. App. 119 (1999), which 
held that at the time of an initial rating, separate [staged] 
ratings may be assigned for separate periods of time based on 
the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The Schedule of Ratings for neurological conditions and 
convulsive disorders, of which a cerebral vascular accident 
is included, provides for the assignment of a 100 percent 
schedular rating for six months following a CVA and; 
thereafter, to be rated based on residual disability, with a 
minimum evaluation of 10 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8009.  For the minimum ratings for 
residuals under diagnostic codes 8000-8025, it is required 
that there be ascertainable residuals.  Determinations as to 
the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance that when 
ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  See Note following 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000-8025 (2005).

In the instant case, the veteran was initially assigned a 100 
percent rating for six months following his CVA on November 
23, 2003, and a 10 percent evaluation from June 1, 2004.  The 
veteran disagreed with the reduction of the 100 percent 
rating to 10 percent, and believes that he should be assigned 
a 100 percent rating since he must continue to take 
medications and anticoagulants to reduce his chances of 
suffering another stroke.  

The medical evidence shows that the veteran's CVA in November 
2003 was manifested principally by aphasia and some right-
sided weakness.  When evaluated by VA in mid-December 2003, 
the veteran reported improved verbal output for short phrases 
and sentences.  Evaluation for writing was 86 percent 
accurate, reading was 90 percent accurate, and auditory 
comprehension was 100 percent accurate.  Spontaneous speech 
was characterized by moderate anomia and telegraphic 
expression with idiosyncratic phrases of "um" and "ok" 
when he was experiencing anomia.  The veteran could name 9/12 
objects with moderate anomia.  Reading comprehension was 90 
percent accurate.  The examiner opined that there was 
moderate expressive aphasia characterized by word anomia, 
dysfluency and stimulability for improvement when employing 
spelling and visualization techniques.  

On VA general examination in January 2004, the veteran 
reported a gradual return of aphasic function.  He reported 
that he had difficulty finding words to express himself and 
said that he was sometimes frustrated when this happened.  On 
examination, he had full range of motion in the upper and 
lower extremities with a slight decrease in strength in the 
right hand (pulled 48 pounds on dynamometer and 52 pounds 
with the left hand).  There was slight decreased sensation to 
fine touch over the right thumb and index finger, but the 
veteran reported no difficulty picking up pills or pins and 
did not have any problems holding a pencil.  

A VA outpatient report in March 2004 indicated that the 
veteran had regained almost 98 percent of speech and word 
discrimination, though he still had some hypersensitivity to 
hot and cold in his right hand versus the left hand.  
Physical examination was essentially negative for any 
residuals from the CVA.  He was continued on medications and 
anticoagulants, and had started walking and dieting for 
weight loss.  

VA medical records from March 2003 to September 2005, showed 
that the veteran was seen periodically for follow-up care and 
refill of medications and anticoagulants.  The records showed 
continued improvement in speech and dexterity.  The veteran 
reported that he worked at night and attended school during 
the day.  (See January 2005 VA outpatient note).  A VA 
outpatient note in May 2005 indicated that the veteran had no 
residuals of the CVA except for slow speech, which was 
improving.  The veteran complained of occasional word finding 
difficulties, but denied any neurological deficits.  It was 
noted that right-sided numbness had resolved within three 
months of the CVA.

While the veteran believes that a 100 percent evaluation 
should be assigned for the residuals of his CVA, the Board is 
compelled to assign an evaluation based on the criteria set 
forth in the rating schedule.  The medical evidence of record 
does not show any current residuals of his CVA other than a 
slowed speech.  There is no evidence of any current physical 
or neurological deficits and no significant impairment of 
cognitive function.  The veteran is able to communicate 
clearly and without any significant difficulty other than 
slowed speech.  The fact that he is able to work and attend 
school suggests that any current residual impairment from his 
CVA is at most, mild.  

Based on the evidence of record, the Board finds that the 10 
percent evaluation currently assigned is appropriate.  Since 
the objective medical evidence does not show that the veteran 
exhibits any residuals of cerebral vascular accident due to 
brain thrombosis other than a slowed speech, an evaluation in 
excess of 10 percent is not warranted.  Accordingly, the 
appeal is denied.  




ORDER

An evaluation in excess of 10 percent for cerebral vascular 
accident due to brain thrombosis, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


